UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6582



JOSEPH P. PNIEWSKI, SR.,

                                             Plaintiff - Appellant,

          versus

D.W. WATTS, Sergeant; DEBRA CAMPBELL; DELPHINE
WOLFE,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Huntington. Charles H. Haden II, Chief
District Judge. (CA-96-185)


Submitted:   September 20, 1996           Decided:   October 1, 1996


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Joseph P. Pniewski, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order adopting the

magistrate judge's recommendation and dismissing without prejudice

his 42 U.S.C. § 1983 (1994) complaint. The district court's dis-

missal without prejudice is not appealable at this time, given the

fact that Appellant could save his complaint through amendment.
Domino Sugar Corp. v. Sugar Workers' Local Union 392, 10 F.3d 1064,
1066-67 (4th Cir. 1993). This court may exercise jurisdiction only

over final orders, 28 U.S.C. § 1291 (1994), and certain interlocu-

tory and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ.
P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541
(1949). The order here appealed is neither a final order nor an

appealable interlocutory order.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                  2